[ex103amendmentno1toservi001.jpg]
Exhibit 10.3 Execution Copy Amendment No. 1 to Services Agreement Dated:
December 9, 2013 This Amendment No. 1 (“Amendment”), to that certain Services
Agreement (the “Agreement”) between Sears Holdings Management Corporation, a
Delaware corporation (“SHMC”), and Sears Hometown and Outlet Stores, Inc., a
Delaware corporation (“SHO”), is made by the parties thereto and is retroactive
to October 6, 2013 (the “Amendment Date”). Capitalized terms used but not
otherwise defined herein have the meanings ascribed to such terms in the
Agreement. Whereas, the parties have determined that it is in both parties
interest to amend the Separation Agreement and certain of the Ancillary
Agreements thereto in connection with certain disputes that have arisen between
the parties. NOW, THEREFORE, in consideration of the above premises and the
mutual covenants and other good and valuable consideration contained herein, the
parties agree as follows: 1. Amendments. The Agreement shall be modified as set
forth below: a. Exhibit 1 (Outlet: Retainer Services Agreement). References in
Appendix 1.01-A to the “FY12 Sears Outlet: Retainer Services Agreement” (which
is attached to Appendix 1.01-A as Exhibit 1) are, retroactive to February 1,
2013, deemed to be references to the Exhibit 1 attached hereto as Attachment #1.
b. Hybrid Delivery. Effective February 2, 2014: i. Section 1(g) under the
heading “Sears.com Functionality” in the 2nd column on page A-13 of Appendix
1.01-A of the Agreement, is amended and restated as follows “ “SHO will pay SHMC
a 3% commission on hybrid delivery sales originating in a store operated by SHMC
or its Affiliates.” ii. In the 2nd column, on page A-65 of Appendix1.01-A of the
Agreement, the four paragraphs under the heading “Hybrid Delivery Market
Process” in the “HOME SERVICES” Section is deleted and replaced with the
following: “Hybrid Delivery Market Process



--------------------------------------------------------------------------------



 
[ex103amendmentno1toservi002.jpg]
Exhibit 10.3 Execution Copy A Hybrid Delivery Market is a market that is either
serviced out of a Sears, Roebuck and Co. full-line department store (SDO) or out
of a SHO Store (by the SHO Store owner). SHO will assign the Delivery Rate for
each zip code and transmit the completed zip code file with the rates to Home
Services Delivery for entry into the POS (Point of Sale) system. When a Sears’
full-line store sells merchandise for delivery into a Hybrid Delivery Market zip
code that is assigned to a SHO store, 50% of the SPRS margin is transferred from
the Sears full-line store to the SHO store performing that delivery. For a
period of 30 months, beginning on February 2, 2014, SHMC will use the SHO stores
who have been selected for Hybrid Delivery as of the October 31, 2013
exclusively to provide deliveries to customer location zip codes identified as
Hybrid Delivery Markets. The Parties will work in good faith to expand the list
of Hybrid Delivery Markets where economically justified.” c. Retail Support
Services (currently provided by IBM). i. Seller waives the approximately $1.3M
in Retail Support Charges (f/k/a the IBM Charges) SHO has withheld in 2013 and
SHMC agrees that SHO will not be charged any additional Retail Support Charges
for 2013 (except charges related to any new SHO store openings). ii. As of the
February 2nd, 2014, a new row is added to page A-64 in Appendix 1.01-A of the
Agreement at the end of the “IT Services” Section as follows: IT Service Costs –
Retail Support Charges “Retail Support Charges” means the charges incurred for
services for in- store information technology services (currently provided by
IBM) which SHO was being charged by SHMC as of the Amendment Date under that
certain Amended and Restated Exhibit for Retail Support Services (f/k/a Exhibit
15) between SHMC and IBM effective as of May 9, 2011 (or any successor agreement
SHMC enters into for such services, collectively, the “Retail Support
Agreement”). The Services under the Retail Support Agreement include level 2
support for LAN management, asset tracking, security services, software
distribution and QA, monitoring, incident and FY 2014 SHO will be billed base
Retail Support Charges of $1,000,000 in 2014; however the actual number billed
will be adjusted as of January 1st, 2014 based upon the



--------------------------------------------------------------------------------



 
[ex103amendmentno1toservi003.jpg]
Exhibit 10.3 Execution Copy problem management, and special retail services
(related to store openings, closings, and moves). The Retail Support Charges do
not cover, among other things, onsite hardware maintenance (e.g., cash
registers) and hardware depot, and SHMC will be continued to be charged for such
services as otherwise provided for in this Agreement. SHO will be charged for
the Retail Support Charges as provided for herein; unless SHO terminates the
underlying Retail Support Services as permitted under Section 3.01 of the
Agreement; in which case these charges will be prorated on a daily basis. In
addition to the Retail Support Charges in the right hand column, SHO will
continue to be charged: (i) for all “Special Retail Services (e.g., store
openings/closings) and per incident charges (e.g., hot box replacement) under
the Retail Support Agreement, and (ii) other retail support and non- retail
charges for third party IT contractors providing Services (e.g., IBM and NCR)
passed along to SHO in accordance with the Agreement. In the event that SHO’s
number of locations supported under the Retail Support Agreement (e.g. stores,
ORDCS), open at the first day of fiscal year 2014 and 2015, respectively (each a
“Beginning SHO Locations Count”) vary from 1,239 (the number of SHO locations as
of November 2, 2013); then the Retail Support Charges in the right hand column
of this row will be adjusted for that year (up or down, as applicable), by
$807.10 in fiscal 2014 and $1,614.20 in fiscal 2015. Furthermore, in the event
that SHO’s net number of locations (after taking into account opening and
closings) supported under the Retail Support Charges as of the last fiscal day
of 2014 and 2015, respectively (each the “Ending SHO Locations Count”) vary from
the Beginning SHO Locations Count for that year, then SHO (in the event of an
net increase) or SHMC (in the event of a net decrease) will pay the other party
a true-up amount by the 20th day of such fiscal year equal to: (x) the
difference between the Beginning SHO number of SHO locations being serviced as
provided in the middle column of this row. These Retail Support Charges will be
paid by SHO in 4 equal, quarterly payments. FY 2015 SHO will be billed Retail
Support Charges of $2,000,000 in 2015; however the actual number billed will be
adjusted as of January 1st, 2015 based upon the number of SHO locations being
serviced as provided in the middle column of this row. These Retail Support
Charges will be paid by SHO in 4 equal, quarterly payments.



--------------------------------------------------------------------------------



 
[ex103amendmentno1toservi004.jpg]
Exhibit 10.3 Execution Copy Locations Count and the Ending SHO Locations Count,
multiplied by $807.10 in fiscal 2014 and $1,560.06 in fiscal 2015. For example
if: (a) the Beginning SHO Locations Count was 1,300 for fiscal 2014, (b) the
Ending SHO Locations Count was 1,400 for 2014, then the 4 quarterly payments
would for 2014 would be increased to $12,308.31 and SHO would pay SHMC a true-up
payment of $80,710.25 in January 2015 for 2014. On or before the 10th day of
fiscal 2015 and fiscal 2016 SHO will report to SHMC in writing the Beginning SHO
Locations Count and the Ending SHO Locations Count for 2014 and 2015,
respectively. d. System Migration. As of the February 2nd, 2014, a new row is
added to page A-64 in Appendix 1.01-A of the Agreement at the end of the “IT
Services” Section as follows: IT Service Costs – System Migration For a period
of three (3) years, beginning on October 31, 2013, SHMC shall use Good Faith
efforts to provide appropriate IT and related services (including people, access
to systems and data/information migration, testing, verification, integration,
and similar services) on a time and materials basis to assist SHO in its desire
to successfully migrate within the time frames set forth in each SHO Migration
Plan (as defined below) from SHMC systems, infrastructure, and managed services
(“System Migration Services”) to: (1) SHO’s systems and infrastructure and/or
(2) systems, infrastructure and managed services provided to SHO by third
parties. SHO shall be responsible for creating a detailed migration plan for
each such SHMC system, infrastructure and managed service used by SHO (each a
“SHO Migration Plan”) and for managing each such migration. The parties will, by
December 31, 2014 use Good Faith efforts to mutually agree on the final
migration date for each SHO Migration Plan. SHO will provide each SHO Migration
Plan to SHMC for its review and comment. SHO will, in Good Faith, take into
account SHMC’s comments in finalizing each SHO Migration Plan.



--------------------------------------------------------------------------------



 
[ex103amendmentno1toservi005.jpg]
Exhibit 10.3 Execution Copy The Labor Rates for System Migration Charges are as
follows: Labor Type Skill Set Hourly Rate SHMC or its Affiliates Associate
Associate $100.00 3rd Party Contractor Variable 3rd party charges to SHMC or its
Affiliates without mark- up.  SHO will pay no data/information-transfer or
other charges assessed by SHMC for System Migration Services.  SHO will
reimburse SHMC upon demand for its reasonable, out- of-pocket costs necessarily
incurred to provide the System Migration Services (including all costs assessed
by third parties). All costs and expenses approved by SHO in writing, shall be
conclusively deemed to be necessarily and reasonable. Upon a written request by
SHO for System Migration Services, SHMC in Good Faith will assess with respect
to each request for System Migration Services whether: (i) it has the internal
resources that are qualified to perform the requested services and whether they
are available to assist SHO (based upon SHMC’s estimates of its internal needs
for its associates); or (ii) external resources are necessary. If external
resources are necessary, and if those resources will be modifying SHMC’s or its
Affiliates’ systems, SHMC will retain such resources at SHO’s request and at
SHO’s sole expense. If external resources do not need to modify or access SHMC’s
of its’ Affiliates



--------------------------------------------------------------------------------



 
[ex103amendmentno1toservi006.jpg]
Exhibit 10.3 Execution Copy systems, SHO will hire such resources directly. 2.
Condition Precedent. It is a condition precedent to the effectiveness of this
Amendment that the parties (or their Affiliates, as applicable) also execute:
(a) that certain Amendment No. 1 to Separation Agreement, (b) that certain
Amendment #2 to Merchandising Agreement, (c) that certain Amendment No. 1 to
Store Licensing Agreement (Outlet), and (d) that certain Supplemental Agreement.
3. No Other Amendments. Except as expressly amended herein, the Agreement shall
continue in full force and effect, in accordance with its terms, without any
waiver, amendment or other modification of any provision thereof, including the
parties’ choice of Illinois law (pursuant to Section 12.14 of the Agreement)
which also applies to this Amendment. Signature Page Follows



--------------------------------------------------------------------------------



 
[ex103amendmentno1toservi007.jpg]
Exhibit 10.3 Execution Copy IN WITNESS WHEREOF, the parties hereto have caused
this Agreement to be executed as of the date set forth below by their respective
officers thereunto duly authorized. SEARS, HOLDINGS MANAGEMENT CORPORATION By:
/s/ RONALD BOIRE Executive Vice President, Chief Merchandising Officer and
President, Sears Full-Line Stores & Kmart Formats December 9, 2013 SEARS
HOMETOWN AND OUTLET STORES, INC. By: /s/ W.BRUCE JOHNSON W. Bruce Johnson Chief
Executive Officer and President Date: December 9, 2013



--------------------------------------------------------------------------------



 
[ex103amendmentno1toservi008.jpg]
Exhibit 10.3 Execution Copy Attachment #1 Exhibit 1 (Outlet: Retainer Services
Agreement) See attached 6 page document End of Attachment



--------------------------------------------------------------------------------



 
[ex103amendmentno1toservi009.jpg]
Exhibit 10.3 Execution Copy OBU Project Outline – Exhibit 1 Dated: December 9,
2013 Requesting Party: Sears Hometown and Outlet Stores, Inc. (“SHO”) Requesting
Party Contact: Donnie Franzen Date Submitted: 11/06/2013 OBU Account Manager:
Syed Ali Project Name: Sears Outlet: Retainer Services Agreement 2013 - 18244 1
Statement of Work   WorkLenz ID: 18244 1.1 Project Description 
The Online Business Unit at Sears Holdings Management Corporation  (“OBU”) will 
provide design, development, project management, QA and Support services for the 
evolution  and maintenance  of  the  SHO’s  online  platforms  set  forth 
below.  All  services  provided  under  this  Exhibit  1  (the  “Online SOW”) 
shall  be  deemed  “Services”  provided  under  the  Service  Agreement 
between  SHO  and  the OBU.  
The aim of this understanding is to provide a basis for close co‐operation between 
the SHO and the OBU in support of SHO’s website and supporting functionality, 
but does not address promotions, marketing or related capabilities.  Objectives
of Service 1.
Propose the OBU Delivery Team structure and associated budget to support 
the following  SHO online platforms: SearsOutlet.com and  ReturnsFlow.com.  2.
To define the cost structure associated with the services  with the intent to 
achieve  a  price/value  relationship  that  exceeds  what  can  be 
managed/sourced  via  competitive  bid  by  SHO  from  providers  other  than 
SHMC and its current supporting vendor/partners.   



--------------------------------------------------------------------------------



 
[ex103amendmentno1toservi010.jpg]
Exhibit 10.3 Execution Copy 1.2 Team  
The OBU will provide both dedicated and shared resources based on and offshore to 
drive and support the development needs of SHO’s online business.  
The current  team and costs can be  found 
in Section 3. Appendix A attached hereto 
provides monthly staffing and cost detail.    
A dedicated resource will work primarily on SHO projects and will not be staffed onto 
other projects  for  significant  time unless 
first discussed with and approved by SHO.  Dedicated  resources  will  continue 
to  perform  administrative,  management, 
performance management, recruiting, and other OBU required tasks outside of core 
project work. These tasks typically require no more than 5 hours per week.  1.3
Hiring and Staffing Notes  •
Increasing Team Size: OBU requires 60 days‐notice to add additional team members 
to those supporting SHO’s projects.  •
Reducing Team Size: OBU requires 60 days‐notice to reduce the number of 
its team  members supporting SHO projects.    • OBU will  provide  an  adjusted 
quote  and  addendum  to  this  Exhibit  1  to  reduce  or 
increase the size of its team supporting SHO.  • Interchanging Resources: At 
its discretion, OBU may  interchange resources on SHO’s 
project(s) by providing 30 days prior notice to SHO’s online team. OBU will provide a 
week  overlap  between  the  outgoing  and  the  incoming  resource  for 
knowledge  transfer. During  such  a  time, Online will not  charge  additional 
fees  for overlapping 
time. The OBU may then remove resources once a replacement  is 
in place, and such  replacement  has  undergone  the  previously  described 
training/knowledge  transfer  process.   • Hiring  and  Recruiting:  OBU  is 
solely  responsible  for  recruiting  resources  including 
compensation, bonus etc. However, OBU will work closely with SHO to ensure SHO’s 
needs for specific skills are met. OBU 
is solely responsible for determining use of full 
time employees and/or contract resources.  •
Performance Management: On unsatisfactory resource performance, SHO will provide 
in writing the resource name and examples of poor performance. There after OBU will 
determine how  to handle  resource  issues  (e.g. coaching, performance 
improvement  plan, reallocate tasks/roles, interchange resources, etc.)  •
Resource Replacement and backfill: OBU will use commercially reasonable efforts to 



--------------------------------------------------------------------------------



 
[ex103amendmentno1toservi011.jpg]
Exhibit 10.3 Execution Copy promptly backfill departing 
team members. Notwithstanding  the  forgoing, OBU will  continue  to  meet 
deliverable  deadlines  by  adding  temporary  resources,  working 
overtime, or other implementing other contingencies.  •
Team Location: Dedicated resources will be based either at Hoffman Estate or offsite. 
•
Temporary Resources: Additional temporary resources may be added to augment the 
team supporting SHO as needed and/or to meet specific skill set needs of SHO. 
 This  work will be quoted and contracted separately.   1.4
Key Assumptions and Specifics of Budget   See Appendix A  1.5
Term and Termination  • This Online SOW is in effect from February 1, 2013
through January 31, 2014. •
After January 31, 2014, this Online SOW will renew monthly unless a new this Online 
SOW or extension is put in place.  •
This Online SOW may be terminated in accordance with the Services Agreement.  •
Upon termination, OBU will release and/or redeploy team resources  •
Project costs may be evaluated and adjusted from time‐to‐time as necessary 
with mutual agreement from OBU and SHO.  •
Appendix A reflects February – July 2013 actual, mutually agreed upon 
charges and forecasted charges for August 2013  through January 2014 
assuming stated staffing.  



--------------------------------------------------------------------------------



 
[ex103amendmentno1toservi012.jpg]
Exhibit 10.3 Execution Copy 2 Funding and Chargeback   Please provide 
signatures; development will not begin without acceptance and approval of 
Project Costs.  Payment Terms (EFFECTIVE FEBRUARY 1ST, 2013): Sears Outlet shall
be charged on a monthly basis. Details of the charges can be found in Appendix A
of this document. Expenses: Pricing does not include image royalty or software
licensing, if applicable. All third party costs are estimates. Third party
expenses directly incurred by the OBU exclusively for SHO projects will be
billed and paid by SHO at cost to OBU. Signature constitutes agreement to pay
the fees outlined in Appendix A hereto in accordance with the Agreement. JA #
(Required): Unit/Overhead: Sign-off: Name Title Signature Date BU Requestor
Donnie Franzen Director, E-Commerce BU Approval J.J. Ethridge VP, Supply Chain &
Technology - SHO 3 Annual Cost Summary  SHO 2013 - OBU Delivery Team - Budget
Proposal / Exec Summary Cost Category Amount (in $) Labor $3,200,792 OBU
$3,267,108 Ux $515,233 Onshore $1,467,024 Offshore $1,284,851 Infosys $289,328
Total Labor $3,556,436 Total Labor Bill (at 10% Discount) $3,200,792 Other
Expenses $83,598



--------------------------------------------------------------------------------



 
[ex103amendmentno1toservi013.jpg]
Exhibit 10.3 Execution Copy Site Hosting SHO Site Hosting & Support $169,000 SHO
Site Hosting (Discount - same as 2012) -$122,000 Returns Flow Site Hosting
$14,214 Tools Tools $22,384 Product Reviews $0 Total Bill - (Labor & Other
Expenses) - To SHO online business* $3,284,390 *Of the Annual Costs listed
above, SHO has paid $ 2,526,345 through October 31st, 2013.  Includes Labor for
Core Outlet – Engineering & Ux Delivery Team Only  Assumes the Core Team is
ramped up full staffing level from FY 2013 (Feb 1st).  Other Expenses Includes
o SHO Returns Flow Site hosting and maintenance o Tools à Dynatrace, Catch Point
o Tools à Akamai (this cost is absorbed by Sears OBU and not charged to SHO) 
Doesn’t include o Any new SHO required infrastructure (hardware or software) if
needed for 2013 o Any new operational site monitoring tools that will be needed
by SHO at later time (ex: Tea Leaf, etc.) o Incremental delivery work from OBU
(Outside of Core Outlet Delivery Team) o Incremental delivery work from I&TG, or
other teams external to OBU, within SHMC that need to work on SHO projects



--------------------------------------------------------------------------------



 
[ex103amendmentno1toservi014.jpg]
Exhibit 10.3 Execution Copy 4 Appendix A 



--------------------------------------------------------------------------------



 
[ex103amendmentno1toservi015.jpg]
Exhibit 10.3 Execution Copy



--------------------------------------------------------------------------------



 